On Rehearing
PER CURIAM.
Petition for rehearing was granted to petitioners, S & J Mercury Cab and Columbia Casualty Company, in order to correct an obvious and fundamental error. .
The deputy commissioner found the claimant to be permanently and totally disabled, but also found that only sixty per cent of this disability was attributable to claimant’s injury. However, the deputy ordered compensation to the claimant at the rate of $30.48 per week. This is error and the compensation payable to claimant when properly apportioned is $18.29 per week instead of $30.48. See Cook & Pruitt Masonry, Inc., v. Leonard, Fla., 149 So.2d 544.
The order of the full commission is quashed with directions to remand this *137cause to the deputy for entry of an order not inconsistent with this opinion.
It is so ordered.
DREW, C. J., and THORNAL, CALDWELL, ERVIN and HOBSON (Ret.), JJ-, concur.